     Case 2:11-cv-02405-CJB-KWR Document 596 Filed 06/08/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

   WASTE MANAGEMENT OF                                  CIVIL ACTION
   LOUISIANA, LLC

   VERSUS                                               NO: 11-2405

   RIVER BIRCH, INC., ET AL.                            SECTION: “J”(4)

                                       ORDER

      IT IS ORDERED that a hearing is scheduled for Friday, June 11, 2021 at 9:30

a.m. in Courtroom C-268 during which the Court will consider and address the

parties’ exhibit objections and responses. (Rec. Docs. 582, 584, 594, 595). The Court

may also address time allocations for trial.

      New Orleans, Louisiana, this 8th day of June, 2021.



                                               ___________________________________
                                                   United States District Judge
